 

Exhibit 10.9

[Company letterhead]

July 11, 2018

Karen Weaver

c/o HDD, LLC dba Truett Hurst

125 Foss Creek Circle

Healdsburg, CA 95448

Re:Amendment of Offer Letter

Dear Karen:

Reference is made to your offer letter from HDD, LLC dba Truett Hurst (the
“Company”), dated November 21, 2017 (the “Offer Letter”).  This letter sets
forth our agreement to amend the Offer Letter as set forth below.  Capitalized
terms used and not otherwise defined herein have the meanings ascribed to them
in the Offer Letter.

Effective immediately, the Severance section of the Offer Letter is hereby
amended to add the following at the end of such section:

“In addition, if your employment is terminated by the Company without Cause at
any time before December 31, 2018, subject to your providing a release of claims
in a form acceptable to the Company, you will be entitled to receive a lump sum
payment equal to the amount of the base salary you would have been entitled to
receive during the period from the date of such termination of your employment
through December 31, 2018 if your employment with the Company had continued
through December 31, 2018, such payment to be made on the sixtieth (60th) day
following your termination.  For this purpose, “Cause” has the meaning given to
such term in the Truett-Hurst, Inc. 2012 Stock Incentive Plan as currently in
effect.  All compensation provided herein is subject to applicable tax
withholding.”

Except as expressly set forth herein, the Offer Letter shall remain in full
force and effect in accordance with its current terms.  This letter agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

If this letter agreement accurately sets forth our understanding with respect to
the foregoing matters, please indicate your acceptance by signing this letter
and returning it to the

OMM_US:76379639.1

--------------------------------------------------------------------------------

 

undersigned.  This letter agreement shall be a binding agreement between the
Company and you.  A duplicate copy of this letter agreement is included for your
records with the Company.

 

HDD, LLC dba Truett Hurst

 

 

 

By:

 

 

Its:

 

 

 

 

 

Accepted and Agreed:

 

 

Karen Weaver

 

Date: ______________, 2018

 

 

OMM_US:76379639.1

--------------------------------------------------------------------------------

 

HDD, LLC dba Truett Hurst

 

125 Foss Creek Circle, Healdsburg, CA 95448

November 21, 2017

Karen Weaver

81 San Felipe Way

Novato, CA 94945

Dear Karen:

HDD, LLC is pleased to offer you the position of Vice President, Corporate
Controller. In this position, you will be reporting to Evan Meyer, Chief
Financial Officer. The starting salary offered for this position is $7,692.30
per biweekly pay period, which is equivalent to $200,000.00 annually.

Other terms of this offer letter include:

Bonus

You will be eligible for a bonus of up to 20% of your annual salary based on
your individual performance and achievement of goals mutually agreed upon with
the CFO. The bonus will only be paid to employees in good standing and on the
company payroll at the time of the bonus payment, estimated to be on or about
August 31st of each calendar year.

Severance

Six months of severance ($100,000.00) will be due and payable to you immediately
in the event a majority interest in the company is sold and your employment is
terminated due to the sale within the first 12 months of employment.

Paid Time Off

You will be entitled to accrue up to 4 weeks of Paid Time Off benefits starting
on your first year of employment (i.e., 6.153 hours per pay cycle). Accrued PTO
should be taken in the year it is earned. You may carry over accrued PTO into
the next year to the maximum cap of 200 hours.

Once your PTO accrual has reached the cap, you will not earn any more PTO until
your accrual falls below the maximum. Please refer to the company’s Employee
Handbook for additional information on the Paid Time Off policy.

Health and Welfare Benefits

You will be eligible to participate in the Company’s group medical, dental,
vision and life insurance plans. Your eligibility for coverage begins on your
first day of employment.

1

--------------------------------------------------------------------------------

 

Other

Your start date for work with HDD, LLC will be Monday, December 18, 2017. Your
office will be located at 125 Foss Creek Circle, Healdsburg, CA. This offer is
not to be considered a contract guaranteeing employment for any specific
duration. As an at-will employee, both you and the company have the right to
terminate your employment at any time with or without cause.

On your first day of employment, HDD, LLC will provide additional information
about the company’s objectives, policies, benefits programs, 401-k plan, and
general employment conditions. To fulfill federal identification requirements,
you should bring documentation to support your identity and eligibility to work
in the United States. For example, a valid U.S. passport or Alien Registration
Receipt Card are acceptable documents to establish both identity and employment
eligibility. Additionally, a current driver’s license or voter’s registration
card in addition to a Social Security card or a certified birth certificate copy
will establish identity and eligibility to work. The types of acceptable
documentation are listed on the Form I-9 of the U.S. Citizenship and Immigration
Services. Please contact me if you have any questions about which documents are
acceptable to verify your identity and eligibility to work in the United States.

We are pleased to have you join our organization as a member of what we feel is
a company that offers each employee an opportunity for personal and professional
development. If you have any questions, please do not hesitate to contact me at
707-431-4423. I look forward to working with you in the future and hope you will
find your employment a rewarding experience.

Sincerely,

 

/s/ Evan B. Meyer

Evan B. Meyer

Chief Financial Officer

 

Please indicate your acceptance by your signature and return this offer letter
to me by November 27, 2017.

 

Thank You.

 

/s/ Karen Weaver

 

11/27/2017

Karen Weaver

 

Date

 

2